          Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 1 of 33



 1 Keith Altman (SBN 257309)
 2 Lento Law Group P.C.
   3000 Atrium Way - Suite #200
 3 Mt. Laurel, New Jersey 08054
   (516) 456-5885
 4 kaltman@lentolawgroup.com
 5
   Attorneys for Plaintiffs
 6
 7
 8
 9
     UNITED STATES DISTRICT COURT
10   NORTHERN DISTRICT OF CALIFORNIA
11
12
13   AMBASSADOR MARC GINSBERG
     AND THE COALITION FOR A SAFER                             CASE NO:
14   WEB
15
16                                                             COMPLAINT FOR DAMAGES
                           Plaintiffs,
17                    v.
18                                                             JURY TRIAL DEMANDED
19    GOOGLE, INC.
20
21
22                         Defendant
23
24
25
26
27
28
      Ginsberg, et al v. Google, Inc., Complaint for Damages                         1
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 2 of 33



 1   NOW COME PLAINTIFFS AMBASSADOR MARC GINSBERG AND THE
 2   COALITION FOR A SAFER WEB BY, AND THROUGH THEIR
     ATTORNEYS KEITH ALTMAN OF LENTO LAW GROUP, STATE AS
 3   FOLLOWS:
 4
 5                                                   INTRODUCTION
 6
             1.       This is a lawsuit seeking damages and injunctive relief against
 7
     Defendant Google, Inc. for allowing Telegram to be made available through
 8
 9   Google’s Google Play Store, despite Google’s knowledge that Telegram is being
10
     used to intimidate, threaten, and coerce members of the public.
11
             2.       Google has clearly defined policies and guidelines prohibiting
12
13   applications such as Telegram from being used in such a manner yet chooses not to
14
     enforce those policies and guidelines.
15
16           3.       As a result, consumers, like Plaintiff Ambassador Marc Ginsberg, a

17   member of one of the groups targeted by Telegram’s users, have suffered economic
18
     losses in addition to emotional distress.
19
20
                                                      PARTIES
21
22
             4.       Plaintiff Ambassador Marc Ginsberg (“Ambassador Ginsberg”) is a
23
24   citizen of the State of Maryland and is the owner of a Samsung Galaxy Express,
25   which he obtained for personal and professional use on May 5, 2013. As part of his
26
     purchase of the Samsung Galaxy Express, Ambassador Ginsberg knew that Google,
27
28   inc., had an Application Store known as the Google Play Store where various third-

     Ginsberg, et al v. Google, Inc., Complaint for Damages                          2
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 3 of 33



 1   party application developers could make their applications available to users.
 2
     Ambassador Ginsberg further knew that Google had terms of service and policies
 3
 4   related to the use of the applications available through the Google Play Store.

 5   Ambassador Ginsberg relied on Google to comply with its policies and terms of
 6
     service when deciding to purchase his Samsung Galaxy Express.
 7
 8           5.       Ambassador Ginsberg has had a career that has placed him in the public
 9   spotlight numerous times through his work as a White House liaison for the Secretary
10
     of State, as a Deputy Senior Advisor to the President for Middle East Policy, as a
11
12   United States Ambassador to Morocco, and for his numerous appearances in U.S.
13   and global publications and news shows.
14
             6.       Ambassador Ginsberg was raised in Israel and has addressed Jewish
15
16   groups in the United States and throughout the Arab world on the importance of
17   Judaism and Israel. Ambassador Ginsberg has been a member of and involved with
18
     the Beth El synagogue in Bethesda, Maryland for decades and other synagogues in
19
20   Montgomery County, Maryland.
21           7.       As the first Jewish ambassador to an Arab country from the U.S.,
22
     Ambassador Ginsberg has been subjected to two assassination attempts due to his
23
24   religious beliefs held as a United States Ambassador.
25           8.       Ambassador Ginsberg created the Coalition for a Safer Web to compel
26
     social media platforms to end their tolerance of anti-Semitism and their enabling of
27
28   extremist groups to operate with impunity over social media.

     Ginsberg, et al v. Google, Inc., Complaint for Damages                              3
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 4 of 33



 1           9.       Plaintiff Coalition for a Safer Web (“CSW”) is a 501(c)(3) organization
 2
     with its principal place of business located in Washington, D.C. CSW employs
 3
 4   Ambassador Ginsberg and reimburses him for his professional use of his Samsung

 5   Galaxy Express.
 6
             10.      Defendant Google, Inc. (“Google”) is a California corporation
 7
 8   headquartered in Mountain View, California, and has its principal place of business
 9   in California. At all times relevant to this action, Defendant Google was directly
10
     engaged, and is currently engaged, with the marketing, promotion, management, and
11
12   distribution of apps in their Google Play Store and the business of marketing,
13   promoting, distributing, and selling smartphones and computers within California
14
     and across the United States. Defendant Google did so with the reasonable
15
16   expectation that their products and apps would be used across the United States.
17
                                           JURISDICTION AND VENUE
18
19
             11.      Defendant Google is a California corporation, headquartered in
20
21   Mountain View, California, and has its principal place of business in California.
22           12.      At all times relevant to this action, Defendant Google was directly
23
     engaged, and is currently engaged, with the marketing, promotion, management, and
24
25   distribution of applications on the Google Play Store and the business of marketing,
26   promoting, distributing, and selling products such as Android smartphones, tablets,
27
     smartwatches, and computers within California and across the United States with the
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                               4
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 5 of 33



 1   reasonable expectation that their products and apps would be used across in the
 2
     United States.
 3
 4           13.      Plaintiff Marc Ginsberg (“Ambassador Ginsberg”) is a citizen of the

 5   state of Maryland and is the owner of a Samsung Android smartphone, which he
 6
     obtained for personal and professional use. Ambassador Ginsberg has suffered
 7
 8   damages through his purchase of his Samsung and is suffering from negligent
 9   infliction of emotional distress in an amount that exceeds $75,000. Furthermore,
10
     Ambassador Ginsberg seeks to enjoin Google from allowing Telegram to be
11
12   available in the Google Play Store in violation of Google’s policies and terms of
13   service.
14
             14.      Plaintiff Coalition for a Safer Web (“CSW”) is a 501(c)(3) organization
15
16   with its principal place of business in Washington, D.C., and is responsible for
17   reimbursing Ambassador Ginsberg for his use of his Samsung for business use. At
18
     this time, these costs are being accrued by CSW, and Ambassador Ginsberg must use
19
20   his own money to pay the bill while he awaits reimbursement.
21           15.      Jurisdiction in federal court is proper pursuant to 28 U.S.C. § 1332 as
22
     Plaintiffs Ambassador Ginsberg and CSW are citizens of different states as
23
24   Defendant Google and the amount in controversy exceeds $75,000.
25           16.      This Court has supplemental jurisdiction over Plaintiffs' state law claims
26
     pursuant to 28 U.S.C. § 1367.
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                                  5
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 6 of 33



 1           17.      Venue is proper in the Northern District of California pursuant to 28
 2
     U.S.C. § 1391 as Defendant may be found in or transacts business in this district and
 3
 4   a substantial part of the events giving rise to Plaintiffs' claims occurred and continue

 5   to occur in this district.
 6
 7                     FACTS CONCERNING DEFENDANT GOOGLE, INC.
 8           18.      On July 11, 2005, Google purchased Android, an operating system for
 9
     smartphones.1
10
             19.      On March 6, 2012, Google launched the Google Play Store, available
11
12   on all Android devices, including Ambassador Ginsberg’s device. 2
13
             20.      In 2019, Google sold an estimated 7.2 million smartphones. 3
14
15           21.      It is estimated that, as of 2020, there are 127.8 million Android

16   smartphone users in the United States, and that number has increased to 130.6 million
17
     in 2021. 4
18
19           22.      Since 2015, Samsung smartphones, which are supported by the Android

20   operating system and offer the Google Play Store, have been priced anywhere from
21
     $399+ to $1999+.5
22
23
24   1
       Google’s Acquisition of Android: https://www.androidauthority.com/google-android-
     acquisition-884194/
25   2
       History of Google Play Store: https://www.androidauthority.com/android-market-google-play-
     history-754989/
26   3
       Google Sales: https://arstechnica.com/gadgets/2020/06/idc-google-outsells-oneplus-with-7-2-
     million-pixel-smartphones-in-2019/
27   4
       Android Smartphone Users: https://www.statista.com/statistics/232786/forecast-of-andrioid-
     users-in-the-us/
28   5
       Samsung Prices: https://www.androidauthority.com/samsung-galaxy-s-prices-1192063/

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                      6
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 7 of 33



 1           23.      In 2019, Google sold 17 million Google Chromebooks globally, which
 2
     was estimated to have increased to 20 million in 2020.6
 3
 4           24.      Google Chromebooks are priced anywhere from $200+ to $649+. 7

 5           25.      One of the principal reasons why consumers such as Ambassador
 6
     Ginsberg purchase Google products is because of the Google Play Store and the apps
 7
 8   contained therein.
 9           26.        Google has established terms of use and development guidelines for
10
     the use of their products and the Google Play Store. Consumers, such as Ambassador
11
12   Ginsberg, are expected to comply with the terms of service and guidelines.
13   Furthermore, as part of their purchase and use of Google products, consumers such
14
     as Ambassador Ginsberg are entitled to reasonably rely on Google to comply with its
15
16   own policies and guidelines.
17           27.      In particular, Google requires that applications such as Telegram must
18
     go through a review process and comply with specific guidelines before becoming
19
20   available on the Google Play Store. Google publishes these review guidelines8. See
21   Exhibit “A.”
22
             28.      Specifically, concerning the Telegram application, Google has allowed
23
24   Telegram to be distributed through the Google Play Store knowing that Telegram (1)
25
26   6
       ChromeBook Sales: https://www.statista.com/statistics/749890/worldwide-chromebook-unit-
     shipments/
27   7
       ChromeBook Prices: https://www.laptopmag.com/articles/chromebook-buying-advice
     8
       Google Developer Program Policy: https://support.google.com/googleplay/android-
28   developer/answer/10355942?hl=en&visit_id=637470329267552178-2461642293&rd=1

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                      7
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 8 of 33



 1   does not comply with Google’s developer guidelines and (2) that Telegram is
 2
     routinely used to violate California’s hate speech law, California Penal Code § 422.6.
 3
 4
                                  FACTS CONCERNING TELEGRAM
 5
 6           29.      Telegram was founded by CEO Pavel Durov and is currently based in
 7   Dubai after leaving Russia, Berlin, London, and Singapore due to local IT
 8
     regulations. 9
 9
10           30.      Defendant Google allows the Telegram Messenger app access to its App
11   Store. On Defendant Google’s Google Play Store, the Telegram Messenger app has
12
     6,899,400 total reviews with an average 4.5-star average rating.10
13
14           31.      Defendant Google allows the Telegram Messenger app to be
15   downloaded for smartphones and Chromebooks.11
16
             32.      As of May 2020, the Telegram Messenger app has been downloaded on
17
18   the Google Play Store an estimated 500 million times worldwide. 12
19
     On Defendant Google’s Google Play Store Preview, the Telegram Messenger app
20   is advertised as follows:
21
                   • Pure instant messaging — simple, fast, secure, and synced across all
22
                     your devices. Over 400 million active users.
23
24   9
        About Telegram: https://www.rbth.com/science-and-tech/333299-all-you-need-to-know-about-
     telegram
25   10
        Telegram Google Play Preview:
26   https://play.google.com/store/apps/details?id=org.telegram.messenger&hl=en_US&gl=UShttps://
     play.google.com/store/apps/details?id=org.telegram.messenger&hl=en_US&gl=US
     11
27      Id. [Reviews]
     12
        About Telegram: https://www.rbth.com/science-and-tech/333299-all-you-need-to-know-about-
28   telegram

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                  8
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 9 of 33



 1                • FAST: Telegram is the fastest messaging app on the market, connecting
 2                  people via a unique, distributed network of data centers around the
                    globe.
 3                • SYNCED: You can access your messages from all your devices at once.
 4                  Start typing on your phone and finish the message from your tablet or
                    laptop. Never lose your data again.
 5                • UNLIMITED: You can send media and files, without any limits on their
 6                  type and size. Your entire chat history will require no disk space on your
                    device, and will be securely stored in the Telegram cloud for as long as
 7
                    you need it.
 8                • SECURE: We made it our mission to provide the best security combined
                    with ease of use. Everything on Telegram, including chats, groups,
 9
                    media, etc. is encrypted using a combination of 256-bit symmetric AES
10                  encryption, 2048-bit RSA encryption, and Diffie–Hellman secure key
                    exchange.
11
                  • POWERFUL: You can create group chats for up to 200,000 members,
12                  share large videos, documents of any type (.DOCX, .MP3, .ZIP, etc.),
13                  and even set up bots for specific tasks. It's the perfect tool for hosting
                    online communities and coordinating teamwork.
14                • RELIABLE: Built to deliver your messages in the minimum bytes
15                  possible, Telegram is the most reliable messaging system ever made. It
                    works even on the weakest mobile connections.
16                • FUN: Telegram has powerful photo and video editing tools and an open
17                  sticker/GIF platform to cater to all your expressive needs.
                  • SIMPLE: While providing an unprecedented array of features, we are
18                  taking great care to keep the interface clean. With its minimalist design,
19                  Telegram is lean and easy to use.
20                • 100% FREE & NO ADS: Telegram is free and will always be free. We
21                  are not going to sell ads or introduce subscription fees.

22                • PRIVATE: We take your privacy seriously and will never give third
                    parties access to your data. For those interested in maximum privacy,
23
                    Telegram offers Secret Chats. Secret Chat messages can be programmed
24                  to self-destruct automatically from both participating devices. This way
                    you can send all types of disappearing content — messages, photos,
25
                    videos, and even files. Secret Chats use end-to-end encryption to ensure
26                  that a message can only be read by its intended recipient.
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                                9
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 10 of 33



 1                 • We keep expanding the boundaries of what you can do with a messaging
 2                   app. Don’t wait years for older messengers to catch up with Telegram
                     — join the revolution today. 13
 3
 4           33.      According to Telegram’s website, “Telegram is a cloud-based mobile
 5   and desktop messaging app with a focus on security and speed.” 14 Further, as per
 6
     their website, Telegram claims to:
 7
 8                    • Be “so simple you already know how to use it.”
 9                    • Have messages that are heavily encrypted that “can self-
                        destruct.”
10
                      • Allow users to access chats from multiple devices.
11                    • Deliver messages “faster than any other application.”
12                    • Have no limits on the size of user’s media and chats.
                      • Keep messages safe from “hacker attacks.”
13                    • Allow groups that can hold up to 200,000 members.15
14
15           34.      In addition to creating groups for up to 200,000 people, Telegram allows

16   users to create channels to broadcast to unlimited audiences.16
17
             35.      Telegram claims to be “for everyone who wants fast and reliable
18
19   messaging and calls” and allows users to create “[p]ublic groups [that] can be joined

20   by anyone and are powerful platforms for discussions and collecting feedback.”17
21
             36.      Telegram allows users to “share an unlimited number of photos, videos
22
23   and files (doc, zip, mp3, etc.) of up to 2 GB each.”18

24
25   13
        Google Play Store Preview:
     https://play.google.com/store/apps/details?id=org.telegram.messenger&hl=en_US&gl=US
26   14
        Telegram Website: Telegram.org
     15
        Id. [telegram home]
27   16
        Id. [FAQs]
     17
        Id. [FAQs]
28   18
        Id. [FAQs]

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                10
            Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 11 of 33



 1            37.      Telegram draws many users who use their devices and Telegram’s
 2
     services to promote and/or engage in illegal activity. In fact, Telegram’s FAQ
 3
 4   includes the following language:

 5
                       Q:   There's illegal content on Telegram. How do I take it
 6                     down?
 7
                       A:     All Telegram chats and group chats are private amongst
 8                     their participants. We do not process any requests related to
 9                     them. 19
10            38.      Additionally, in response to the question “[w]hat are your thoughts on
11
     internet privacy?” Telegram’s FAQ states, in pertinent part:
12
13                     • At Telegram we think that the two most important
14                       components of Internet privacy should be instead:
                            o Protecting your private conversations from snooping
15                              third parties, such as officials, employers, etc.
16                          o Protecting your personal data from third parties, such
                                as marketers, advertisers, etc.
17
                       • This is what everybody should care about, and these are some
18                       of our top priorities. Telegram's aim is to create a truly free
                         messenger, without the usual caveats. 20
19
20            39.      Telegram FAQs claims the following in response to a question regarding
21
     third-party takedown requests:
22
23                     “Our mission is to provide a secure means of communication that
                       works everywhere on the planet. To do this in the places where
24
                       it is most needed (and to continue distributing Telegram through
25                     the App Store and Google Play), we have to process legitimate
                       requests to take down illegal public content (e.g., sticker sets,
26
                       bots, and channels) within the app. For example, we can take
27
     19
          Id. [FAQs]
28   20
          Id. [FAQs]

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                11
            Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 12 of 33



 1                     down sticker sets that violate intellectual property rights or porn
 2                     bots.” (emphasis added)

 3
                       “Please note that this does not apply to local restrictions on
 4                     freedom of speech. For example, if criticizing the government is
                       illegal in some country, Telegram won't be a part of such
 5
                       politically motivated censorship. This goes against our founders'
 6                     principles. While we do block terrorist (e.g. ISIS-related) bots
                       and channels, we will not block anybody who peacefully
 7
                       expresses alternative opinions.”21 (emphasis added)
 8
              40.      While the above information applies to public channels, such
 9
     information does not apply to private groups containing upwards of 200,000
10
11   individuals. As for this data, Telegram provides the following information:
12
13                     • Secret chats use end-to-end encryption, thanks to which we
                         don't have any data to disclose.
14                     • To protect the data that is not covered by end-to-end
15                       encryption, Telegram uses a distributed infrastructure. Cloud
                         chat data is stored in multiple data centers around the globe
16                       that are controlled by different legal entities spread across
17                       different jurisdictions. The relevant decryption keys are split
                         into parts and are never kept in the same place as the data they
18                       protect. As a result, several court orders from different
19                       jurisdictions are required to force us to give up any data.
                       • Thanks to this structure, we can ensure that no single
20                       government or block of like-minded countries can intrude on
21                       people's privacy and freedom of expression. Telegram can be
                         forced to give up data only if an issue is grave and universal
22                       enough to pass the scrutiny of several different legal systems
23                       around the world.
                       • To this day, we have disclosed 0 bytes of user data to third
24                       parties, including governments.
25                     • Telegram groups are ideal for sharing stuff with friends and
                         family or collaboration in small teams. But groups can also
26
                         grow very large and support communities of up to 200,000
27
     21
          Id. [FAQs]
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                                  12
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 13 of 33



 1                      members. You can make any group public, toggle persistent
 2                      history to control whether or not new members have access to
                        earlier messages and appoint administrators with granular
 3                      privileges. You can also pin important messages to the top of
 4                      the screen so that all members can see them, including those
                        who have just joined.
 5                    • Channels are a tool for broadcasting messages to large
 6                      audiences. In fact, a channel can have an unlimited number of
                        subscribers.22
 7
             41.      Since its launch in 2013, Telegram has been ridiculed for facilitating
 8
 9   voices of violence and extremism.
10           42.      Most recently, in the wake of George Floyd's killing, Telegram has
11
     played an essential role in threatening, encouraging, and coordinating racist and anti-
12
13   Semitic violence.
14           43.      CSW issued several press releases bringing the real and imminent
15
     dangers of Telegram to the attention of Google.
16
17           44.      On June 3, 2020, CSW issued a press release, revealing a torrent of
18   extremist incitement, notably anti-Semitic and anti-African American content on
19
     Telegram, stemming from white supremacist/ Neo-Nazi communications in the wake
20
21   of the George Floyd murder and the resulting global protests. 23
22
             45.      The CSW uncovered encrypted capacity by extremist fringe groups to
23
     direct violence, including looting, where police presence is minimal.
24
25
26
     22
27     Id. [FAQs]
     23
      June 03, 2020 – CSW Demands Action Against the TELEGRAM White Nationalist/Anti-
28   Semitic/Anti-Black Riot Incitement App.

     Ginsberg, et al v. Google, Inc., Complaint for Damages                             13
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 14 of 33



 1           46.      On June 18, CSW issued a second Telegram related press release
 2
     demonstrating representational evidence that Telegram served as a communications
 3
 4   channel for the Russian government and affiliated Neo-Nazi and white nationalist

 5   groups, sowing misinformation and racial division in the United States and Europe
 6
     to provoke African American-on-Jew violence.24
 7
 8           47.      Further on July 30, 2020, Ambassador Ginsberg sent on behalf of CSW
 9   a letter to Sundar Pichai, CEO of Google, calling on Google to (temporarily) de-
10
     platform the Telegram app from Google’s Play Store, reiterating the seriousness of
11
12   Telegram’s role in inciting extremist violence. 25 See Exhibit “B”
13           48.      Telegram is currently the most utilized messaging app among extremists
14
     who are promoting violence in the United States. Telegram has been deemed
15
16   “extremists’ app of choice” by POLITICO. 26
17           49.      For years, anti-black and anti-Semitic groups have openly utilized
18
     Telegram with little or no content moderation by Telegram’s management. Despite
19
20   warnings from CSW and other organizations, extensive media coverage, legal
21   warnings, and other attention that Google is providing an online social media
22
     platform and communication service to hate groups, Google has not taken any action
23
24
25
     24
        June 18, 2020- TELEGRAM App is the Misinformation “Super Spreader” to Foment U.S.
26   Racial Division & Violence.
     25
        June 24, 2020- TELEGRAM APP’S ROLE INCITING EXTREMIST VIOLENCE
27   26
        Alexandra S. Levine, “Telegram Surfaces as Preferred app of Extremist Rioters,” Politico (June
     4, 2020), https://www.politico.com/newsletters/morning-tech/2020/06/04/telegram-surfaces-as-
28   preferred-app-of-extremist-rioters-788230

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                       14
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 15 of 33



 1   against Telegram comparable to the action it has taken against Parler to compel
 2
     Telegram to improve its content moderation policies.
 3
 4           50.      Speech that carries a credible threat of violence against a person or a

 5   group based on race or religion is a criminal offense in California. See California
 6
     Penal Code § 422.6.
 7
 8           51.      Telegram promotes extremist conduct in violation of both state and
 9   federal law.
10
             52.      Telegram currently serves as the preferred Neo-Nazi/white nationalist
11
12   communications channel, fanning anti-Semitic and anti-black incitement during the
13   current wave of protests across America.
14
15           53.      Telegram continues to enable extremist incitement in its platform,
16   promoting political violence as extremist groups and individuals migrate to Telegram
17   following Google Play’s suspension of Parler.
18
19           54.      Telegram has and continues to be used as a channel to cultivate and
20
     maintain an image of brutality and to instill great fear and intimidation by
21
22   disseminating videos and images of numerous threats to kill, images depicting and
23   encouraging racist and anti-semantic violence, and dehumanizing certain groups of
24
     people.
25
26
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                              15
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 16 of 33



 1           55.      In the wake of the murder of George Floyd, these abhorrent postings
 2
     inciting and encouraging violence have become more frequent, explicitly threatening
 3
 4   people of color and Jewish people.

 5           56.      On September 28, 2020, a telegram user under the account name
 6
     “N**** and Heeb Crime Report” posted a photo of a woman holding a sign that reads
 7
 8   “Kill Black People.”
 9
10
11
12
13
14
15
16
17
18
19
20           57.      The same account also posted the below image of a well-known climate

21   change activist photoshopped to appear to be holding a sign that reads “Kill all
22
     n****** for climate.”
23
24
25
26
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                           16
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 17 of 33



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11           58.      Further, the same account posted an image (inserted below) depicting a
12
     white man next to a dead and dismembered African American person with a caption
13
14   that reads “The only thing n****** understand are pain and fear.”

15
16
17
18
19
20
21
22
23
24           59.      In addition to racist posts encouraging and violence against African
25
     American people, there are also anti-Semitic posts used to threaten and promote
26
27   violence against people of the Jewish faith.

28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                             17
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 18 of 33



 1           60.      Below are some examples of anti-Sematic postings encouraging and, in
 2
     some cases, directly threatening violence against Jews:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                           18
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 19 of 33



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
             61.      Telegram further engaged in the facilitation of anti-Semitic and anti-
12
13   black extremism and violence during the Black Lives Matter (“BLM”) protests

14   throughout the summer of 2020.
15
             62.      Telegram has been used to cultivate and maintain an image of brutality,
16
17   to instill great fear and intimidation by posting images and videos encouraging racist

18   and anti-Semitic killings.
19
             63.      Telegram’s media platform and services provide tremendous utility and
20
21   value to racist and anti-Semitic groups as a tool to connect its members and to
22   facilitate these group’s ability to communicate, recruit members, plan and carry out
23
     attacks, and strike fear in its enemies.
24
25           64.      These have groups relied on Telegram as an essential tool to facilitate
26   and carry out their terrorist activity, including the United States Capital attack on
27
     January 6, 2021.
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                              19
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 20 of 33



 1           65.      Telegram was used to coordinate and incite extreme violence before the
 2
     inauguration of President-Elect Joe Biden on January 17, 2021. Some users called
 3
 4   on followers to abandon plans for a second protest in Washington in favor of surprise

 5   attacks nationwide.27
 6
             66.      One Telegram message on a far-right channel called “Boogaloo Intel
 7
 8   Drop” told followers to “get a feel for your local area and get your friends together.”
 9   The message encouraged other Telegram users to find others who are outraged about
10
     the death of Ashli Babbitt, who was shot by a police officer while storming the
11
12   Capitol. The posting further read: “No, we’re not going to tell you ‘show up on XX
13   day and do XX,’ which would risk alerting authorities,” the message continues,
14
     advising followers to “have some damn ingenuity and autonomy.” 28
15
16           67.      The following image contains a caption that reads: “When democracy
17   is destroyed: refuse to be silenced; armed march on Capitol Hill & all state capitals.
18
     January 17th, 2021 @ 12:00pm”
19
20   //
21   //
22
     //
23
24   //
25   //
26
27   27
        https://www.washingtonpost.com/national-security/far-right-violent-plans-
     inauguration/2021/01/14/15668f16-567d-11eb-a817-e5e7f8a406d6_story.html
28   28
        Id.

     Ginsberg, et al v. Google, Inc., Complaint for Damages                             20
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 21 of 33



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14           68.      In this case, Telegram is being used to threaten the United States
15
     Government specifically.
16
17           69.      In addition to postings to incite violence and spread hate, Telegram also

18   serves as a platform to purchase and sell illegal substances.
19
             70.      Below is a posting offering for sale and prices of illegal and controlled
20
21   substances such as LSD, acid, and cocaine pills.
22
     //
23
24   //

25   //
26   //
27   //
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                                21
            Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 22 of 33



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11            71.     Telegram, as a platform, is continuing to grow. As of January 12, 2020,

12   at 12:20, Telegram surpassed 500 million active users. In the past 72 hours alone,
13
     more than 25 million new users worldwide joined Telegram.29
14
15
                                      FIRST CAUSE OF ACTION
16                              Negligent Infliction of Emotional Distress
17
18            72.     The allegations set forth in all previous paragraphs of the complaint are
19
     incorporated by reference as if fully set forth herein.
20
              73.     Defendant owes a duty of reasonable care to ensure that their services
21
22   are not used as a means to inflict religious and racial intimidation.
23
              74.     Defendant currently offers the Telegram app on the Google Play Store.
24
              75.     Telegram hosts many users who openly identify as Neo-Nazis and
25
26   White Supremacists.
27
28   29
          Posting showing user stats, https://t.me/OhioProudBoys/864

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                22
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 23 of 33



 1           76.      The Telegram app has been used on numerous occasions by White
 2
     Supremacists and Neo-Nazis to plan, incite and implement anti-Semitic terror plots.
 3
 4           77.       Neo-Nazi and White Supremacists used the Telegram app to coordinate

 5   a campaign to spread misinformation during the summer 2020 Black Lives Matter
 6
     protests. The goal of this misinformation campaign was to foment African American
 7
 8   on Jewish violence.
 9           78.      Because Android devices some of the most popular brands of
10
     smartphones in the world, it is reasonable to infer that a substantial number of
11
12   individuals that used the Telegram app to foment racial terror did so by downloading
13   the app from the Google Play Store.
14
             79.      Telegram has become so well known as a source of racial terror plots
15
16   that the app is often referred to as “Terrorgram.” Because of this high level of
17   notoriety, Defendant Google knew or should have known their Google Play Store
18
     was being used to download the Telegram app for terroristic purposes.
19
20           80.      Defendant breached their duty by continuing to host Telegram on the
21   Google Play Store despite Defendant’s knowledge that Telegram was being used to
22
     incite violence, including violence against African Americans and Jews.
23
24           81.      Ambassador Ginsberg is a Jewish person whose professional work
25   requires him to maintain a presence in the public eye.
26
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                           23
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 24 of 33



 1           82.      As a result of this Anti-Semitic campaign coordinated on the Telegram
 2
     app, Ambassador Ginsberg is forced to live in apprehension of religiously motivated
 3
 4   violence being perpetrated against him.

 5           83.      Ambassador Ginsberg’s fear of religious violence has caused him
 6
     substantial emotional harm, including depression and anxiety.
 7
 8           84.      Despite having an awareness of the racial and religious incitement
 9   planned, coordinated, and implemented through Telegram, Defendant continues to
10
     host Telegram on the Google Play Store.
11
12           85.       By continuing to host Telegram on the Google Play Store, Defendant
13   facilitates religious threats against him and his family that has caused Ambassador
14
     Ginsberg to fear for his life.
15
16           86.      It was foreseeable to Google that by allowing Telegram to continue to
17   be available on the Google Play Store, Google’s conduct could lead to fear of
18
     violence by individuals, such as Ambassador Ginsberg.
19
20           87.      By failing to remove Telegram from the Google Play Store, Defendant
21   has proximately caused Ambassador Ginsberg’s emotional distress.
22
             88.      Plaintiff Ambassador Ginsberg has suffered injuries in an amount that
23
24   exceeds $75,000.
25
26
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                            24
            Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 25 of 33



 1
 2                                     SECOND CAUSE OF ACTION

 3           (Violation of the “Unfair” Prong of the UCL, California Business and
                                Professions Code § 17200 et seq.)
 4
 5            89.     The allegations set forth in all previous paragraphs of the complaint are

 6   incorporated by reference as if fully set forth herein.
 7
              90.     The UCL defines unfair business competition to include any "unlawful,
 8
 9   unfair or fraudulent" act or practice, as well as any "unfair, deceptive, untrue or

10   misleading" advertising. Cal. Bus. & Prof. Code § 17200.
11
              91.     A business act or practice is "unfair" under the UCL if the reasons,
12
13   justifications, and motives of the alleged wrongdoer are outweighed by the gravity
14   of the harm to the alleged victims.
15
              92.      Defendant’s App developer guidelines forbid the following content
16
17   from the Google Play Store 30:
18
           • Hate Speech: We don't allow apps that promote violence, or incite hatred
19           against individuals or groups based on race or ethnic origin, religion, disability,
             age, nationality, veteran status, sexual orientation, gender, gender identity, or
20
             any other characteristic that is associated with systemic discrimination or
21           marginalization. Apps which contain EDSA (Educational, Documentary,
             Scientific, or Artistic) content related to Nazis may be blocked in certain
22
             countries, in accordance with local laws and regulations.
23              o Here are examples of common violations: Content or speech asserting
24                 that a protected group is inhuman, inferior or worthy of being hated.
                        Apps that contain hateful slurs, stereotypes, or theories about a
25                         protected group possessing negative characteristics (e.g.
26                         malicious, corrupt, evil, etc.), or explicitly or implicitly claims the
                           group is a threat.
27
28   30
          See Exhibit “A”

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                   25
            Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 26 of 33



 1                      Content or speech trying to encourage others to believe that
 2                        people should be hated or discriminated against because they are
                          a member of a protected group.
 3                      Content which promotes hate symbols such as flags, symbols,
 4                        insignias, paraphernalia or behaviors associated with hate groups.
           • Violence: We don't allow apps that depict or facilitate gratuitous violence or
 5
             other dangerous activities. Apps that depict fictional violence in the context of
 6           a game, such as cartoons, hunting or fishing, are generally allowed.
 7               o Here are some examples of common violations:
                        Graphic depictions or descriptions of realistic violence or violent
 8                        threats to any person or animal.
 9         • Terrorist Content: We do not permit terrorist organizations to publish apps
             on Google Play for any purpose, including recruitment. We don't allow apps
10
             with content related to terrorism, such as content that promotes terrorist acts,
11           incites violence, or celebrates terrorist attacks. If posting content related to
             terrorism for an educational, documentary, scientific, or artistic purpose, be
12
             mindful to provide enough information so users understand the context.
13         • Marijuana: We don't allow apps that facilitate the sale of marijuana or
14           marijuana products, regardless of legality.
                 o Here are some examples of common violations:
15
                        Allowing users to order marijuana through an in-app shopping
16                        cart feature.
17                      Assisting users in arranging delivery or pick up of marijuana.
                        Facilitating the sale of products containing THC
18                        (Tetrahydrocannabinol), including products such as CBD oils
19                        containing THC.
             93. Google’s guidelines on User Generated Content are as follows: 31
20
21            • User-generated content (UGC) is content that users contribute to an app,
                and which is visible to or accessible by at least a subset of the app's users.
22              Apps that contain or feature UGC must:
23                 o require that users accept the app's terms of use and/or user policy
                      before users can create or upload UGC;
24                 o define objectionable content and behaviors (in a way that complies
25                    with Play’s Developer Program Policies), and prohibit them in the
                      app’s terms of use or user policies;
26                 o implement robust, effective and ongoing UGC moderation, as is
27                    reasonable and consistent with the type of UGC hosted by the app
28   31
          Exhibit “C”

     Ginsberg, et al v. Google, Inc., Complaint for Damages                                26
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 27 of 33



 1                        In the case of live-streaming apps, objectionable UGC must
 2                          be removed as close to real-time as reasonably possible;
                  o provide a user-friendly, in-app system for reporting objectionable
 3                   UGC and take action against that UGC where appropriate;
 4                o remove or block abusive users who violate the app's terms of use
                     and/or user policy;
 5                o provide safeguards to prevent in-app monetization from
 6                   encouraging objectionable user behavior.
             • Apps whose primary purpose is featuring objectionable UGC will be
 7             removed from Google Play. Similarly, apps that end up being used
 8             primarily for hosting objectionable UGC, or that develop a reputation
               among users of being a place where such content thrives, will also be
 9             removed from Google Play.
10
             94.      Thus, Defendant has full managerial discretion to remove apps that
11
12   violate the aforementioned guidelines.
13           95.      In the past, Google Play has removed applications such as Parler from
14
     the Google Play Store for violating these guidelines.
15
16           96.      Telegram users have repeatedly and systematically utilized the platform
17   to violate Defendant’s app developer guidelines since Telegram’s launch in 2013.
18
     Such violations include, but are not limited to:
19
20                    • Generating and distributing content expressing degradation
                        and hatred of various racial and religious groups, particularly
21
                        African Americans and Jewish people.
22                    • Generating and distributing content that contains explicit
23                      exhortations to commit violence against various racial and
                        religious groups, particularly African Americans and Jewish
24                      people.
25                    • Planning and recruiting participants for acts of racial and
                        religious based terrorism.
26                    • Planning and recruiting participants in terrorist operations
27                      aimed at undermining the institution of United States

28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                               27
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 28 of 33



 1                      elections and overturning the results of the 2020 United States
 2                      Presidential election.
                      • Providing logistical support for participants of acts of
 3                      terrorism.
 4
             97.       The developers of Telegram have not undertaken any meaningful
 5
 6   actions to curb these flagrant, systematic, and continuous violations of Defendant’s
 7   app guidelines by Telegram users.
 8
             98.       The aforementioned violations of Defendant’s app guidelines are well
 9
10   known and have been widely reported by international media outlets since 2013.
11   Defendant is therefore aware of Telegram’s breaches of their app guidelines.
12
             99.       Despite having an awareness of Telegram’s violations of the Google
13
14   app guidelines, Defendant has not removed Telegram from the Google Play Store,
15   nor has it undertaken any action to compel Telegram to come into compliance with
16
     the app guidelines.
17
18           100. Defendant directly benefits from Telegram through information sharing
19   agreements, advertising revenue, and sales of devices to run Telegram.
20
             101. Ambassador Ginsberg purchased and uses a Samsung Galaxy Express
21
22   for personal and professional purposes related to his work for CSW. Ambassador
23
     Ginsberg is to be reimbursed for all phone and data costs associated with his work
24
     with CSW.
25
26
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                               28
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 29 of 33



 1           102.      Ambassador Ginsberg premised his purchase and use of a Samsung
 2
     Galaxy Express for personal and CSW purposes on an expectation that Defendant
 3
 4   would enforce their app guidelines.

 5           103. Defendant has violated the "unfair" prong of the UCL by not following
 6
     their own policies and allowing Telegram to be downloaded despite the
 7
 8   aforementioned violations of Google’s guidelines.
 9           104. These acts and practices were unfair because they caused Ambassador
10
     Ginsberg to falsely believe that Google would comply with its own policies and terms
11
12   of service. As a result, reasonable consumers, including Ambassador Ginsberg, were
13   induced, in part, to purchase Google’s products believing that Google would not
14
     allow Telegram on the Google Play Store once becoming aware of the extent of
15
16   Telegram’s use violating Google’s policies and guidelines.
17           105.      Defendant’s failure to enforce their own guidelines against Telegram
18
     has caused Ambassador Ginsberg and CSW to suffer economic loss by being
19
20   deprived of a key benefit of the purchase and use of the Samsung Galaxy Express.
21           106. The gravity of the harm to Ambassador Ginsberg and members of the
22
     public resulting from these unfair acts and practices outweighed any conceivable
23
24   reasons, justifications, and/or motives of Google for engaging in such unfair acts and
25   practices. By committing the acts and practices alleged above, Google engaged in
26
     unfair business practices within the meaning of California Business & Professions
27
28   Code §§ 17200, et seq.

     Ginsberg, et al v. Google, Inc., Complaint for Damages                            29
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 30 of 33



 1           107. Plaintiffs therefore seek injunctive relief pursuant to California Business
 2
     and Professions Code § 17203 to enjoin Defendant Google to comply with its own
 3
 4   policies and guidelines requiring Telegram to cease and desist violations or remove

 5   Telegram from the Google Play Store.
 6
             108. Furthermore, through its unfair acts and practices, Defendant has
 7
 8   improperly obtained money from Ambassador Ginsberg. As such, Plaintiff requests
 9   that this Court enjoin Defendants from continuing to violate the UCL as discussed
10
     herein and/or from violating the UCL in the future. Otherwise, Ambassador Ginsberg
11
12   and members of the general public may be irreparably harmed and/or denied an
13   effective and complete remedy if such an order is not granted.
14
15
16                             THIRD CAUSE OF ACTION
          (Violation of the “Unlawful” Prong of the UCL, California Business and
17                            Professions Code § 17200 et seq.)
18
19           109. The allegations set forth in all previous paragraphs of the complaint are
20
     incorporated by reference as if fully set forth herein.
21
22           110. The UCL defines unfair business competition to include any "unlawful,
23   unfair or fraudulent" act or practice, as well as any "unfair, deceptive, untrue or
24
     misleading" advertising. Cal. Bus. & Prof. Code § 17200.
25
26           111. A business act or practice is "unlawful" under the UCL if it violates any
27   other law or regulation.
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                              30
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 31 of 33



 1           112.      California Penal Code § 422.6 states:
 2                    No person, whether or not acting under color of law, shall by
                      force or threat of force, willfully injure, intimidate, interfere
 3                    with, oppress, or threaten any other person in the free exercise or
 4                    enjoyment of any right or privilege secured to him or her by the
                      Constitution or laws of this state or by the Constitution or laws
 5                    of the United States [on basis of any recognized protected class
 6                    such as race or religion].

 7           113.      Users of Telegram have repeatedly and consistently used the app to plan
 8
     and format racially motivated terrorist plots.
 9
10       114.          Many of the Telegram users who have used the app for terroristic

11           purposes have downloaded the app on the Google Play Store so that they may
12
             violate California Penal Code § 422.6.
13
14           115. Google is aware that a substantial number of Telegram users use the
15   application in violation of California Penal Code § 422.6.
16
             116. Despite knowing that Telegram is being used to commit criminal acts,
17
18   Google continues to allow Telegram to be downloaded from the Google Play Store.
19   Thus, Google’s conduct aids and abets the commission of criminal acts and is itself
20
     a violation of California Penal Code § 31 and is a violation of the “unlawful” prong
21
22   of the UCL.
23           117. Because of its unlawful acts and practices, Plaintiff requests that this
24
     Court enjoin Defendants from continuing to violate the UCL as discussed herein
25
26   and/or from violating the UCL in the future. Otherwise, Ambassador Ginsberg and
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                                 31
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 32 of 33



 1   members of the general public may be irreparably harmed and/or denied an effective
 2
     and complete remedy if such an order is not granted.
 3
 4                              PRAYER FOR RELIEF
 5       WHEREFORE, Plaintiffs pray that this Court:
 6
                      (a)      Enter judgment against Defendants and in favor of each Plaintiff
 7
         for compensatory damages in amounts to be determined at trial.
 8
 9                    (b)      Enter judgment against Defendants and in favor of each Plaintiff
10
         for an injunction prohibiting the availability of Telegram through the Google Play
11
         Store unless Telegram complies with Google’s policies and guidelines.
12
13                    (c)      Enter judgment against Defendants and in favor of each Plaintiff
14
         for any and all costs sustained in connection with the prosecution of this action,
15
16       including attorneys’ fees.

17                    (d)      Grant such other and further relief as justice requires.
18
19                                                 JURY DEMAND

20   PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.
21
22
23                                                                  Respectfully Submitted,

24                                                                  Lento Law Group P.C.
25   Dated:           January 25, 2021                        By:   /s/ Keith Altman
                      Farmington Hills, MI                          Keith Altman (SBN 257309)
26                                                                  3000 Atrium Way - Suite #200
27                                                                  Mt. Laurel, New Jersey 08054
                                                                    (516) 456-5885
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                                   32
           Case 5:21-cv-00570 Document 1 Filed 01/25/21 Page 33 of 33



 1                                                            kaltman@lentolawgroup.com
 2
                                                              Attorneys for Plaintiffs
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ginsberg, et al v. Google, Inc., Complaint for Damages                              33
